Title: To Thomas Jefferson from Nathanael Greene, 23 March 1781
From: Greene, Nathanael
To: Jefferson, Thomas



Sir
Camp, at Buffaloe Creek; March 23d, 1781.

As the Militia of Virginia came out only for six Weeks their times will very shortly expire. I must request of your Excellency to order out 1500 more for three Months, to be sent from those Counties which are best able to arm and equip themselves. Their services will be immediately wanted.
Every Hour serves to confirm the severety of the Action on the 15th, and proves the calculations made of the Enemys loss to be rather under than over. Their precipitate retreat from Gilford, and the leaving behind our Wounded at the Court House, and seventy of their own at New Garden settlement, are circumstances that bear strong marks of distress.
Our Troops are in high spirits, and the Army in the most perfect readiness for another action. The Enemy are retireing and we advancing. Their rout is conjectured by some to be towards Cross Creek, and by others towards Pedee. I have the honor to be Your Excellencys most obedient and most humble Servt.,

Nath Greene


P.S. If measures are not taken to furnish us with Provisions immediately we shall be obliged to fall back.

